Title: From Alexander Hamilton to Charles Cotesworth Pinckney, [12 September 1796]
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


[New York, September 12, 1796]
Dr Sir
I have received your letter transmitting me a draft on H & S Johnson & Co. for 857 Dollars & 14 Cents on account of Kinloch’s debt to Mr. Church. Lest I should not see you here give me leave to request information in whose care the affairs of Mr. Church have been left by you—& whether any thing more has been done with Mrs Cattle’s alias Bowman’s note. The above bill has been accepted.
I trouble you with two letters, one to an old military acquaintance Fleury—another to a person who not knowing what to do with his money when he left this Country deposited it with me upon my bond in duplicates between 6 & 700 pounds. It is very long since I have heared any thing of him. Perhaps he may not exist. You will oblige me by inquiry & if dead concerning his relations, as I am disposed to exonerate myself of my charge.
My best wishes for your happiness & success will follow you every where
Yrs. truly
A HamiltonSepr 12. 1796
P.S. You will excuse the use I make of your Name in these letters. Ducher was a member of the National Convention

Charles C. Pinckney Esq
